Citation Nr: 0310446	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which the RO denied the claims now on 
appeal.

This case was the subject of a July 2002 hearing before the 
undersigned Veterans Law Judge.


REMAND

The Board has recently undertaken development on the issues 
listed on the title page of this action, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002), codified at 38 C.F.R. § 19.9(a)(2).  Pursuant to this 
development, the Board has obtained VA treatment reports for 
left and right knee and bilateral foot disabilities.  (The 
veteran has also submitted duplicates of service medical 
records documenting in-service treatment of his knees.)
 
Subsequent to the Board's development, the Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) (authorizing the Board to conduct additional 
development), in the manner that it operates in tandem with 
38 C.F.R. § 20.1304 (allowing the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver) is contrary to the requirement in 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. § 5103(a)" and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In light of this recent Federal 
Circuit case, this case must be remanded to the RO.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should readjudicate the issues 
of entitlement to a compensable rating 
for pes planus; whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for a left knee disability; 
and whether new and material evidence has 
been received to reopen a claim for 
service connection a right knee 
disability.

3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the January 2002 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


